Title: To Thomas Jefferson from John Garland Jefferson, 14 August 1792
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir
Goochland August 14. 1792.

I heard about a fortnight ago, of your safe arrival, at Monticello, and received sensible satisfaction at the news. The pleasure it gave me woud have been compleat if I had been there to have congratulated in person your wished for return: but I content myself in the anticipation of the pleasure I hope to experience in your company in the fall. I must declare to you at the same time, that this hope rests on the contingency of your furnishing means. For without a horse, saddle, or bridle, my inability to attend the court agreeable to your directions, is too evident for me to doubt, without the aid of borrowing: and the difficulty of that is sufficiently known to all who have tryed it in this neighbourhood. This therefore with a belief of your wishes, induces me to lay before you my true situation, and to trust to your known friendship. I received your favor of June 6. some time ago, and cant forbear mentioning the particular satisfaction I experienced in the perusal of it. I am sensible of the importance of its contents, and think I can promise any thing of which gratitude, the fullest confidence of the sincerity of your counsels, or the most ardent desire of promoting the interest of my country, or friends is capable. These considerations alone are sufficient to give me any degree of perseverance necessary for the attainment of such desireable ends, and your being director may be sufficient to warrant the closest application, and most strict attention. Rest then assured, that nothing on my part shall be wanting to promote my interest, or your friendly, and disinterested views. I have been furnished with the credit you directed, and have reason to be pleased with the regulation. Be pleased to present my compliments to Mr. Randolph, his lady, and  the family. And believe me to be with the most cordial esteem, Your grateful, and very hbl. servant

Jno G: Jefferson

